COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00233-CV


IN INTEREST OF S.G., A CHILD


                                       ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-98141J-13

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Motion To Dismiss.”          It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      PER CURIAM

PANEL: GABRIEL, GARDNER, and WALKER, JJ.

DELIVERED: August 14, 2014




      1
       See Tex. R. App. P. 47.4.